Order Per Curiam: Shane Bisson (Father) appeals the judgment of the Circuit Court of Jackson County, Missouri, awarding sole legal custody for all medical decisions affecting the parties’ minor children to Janell Bisson (Mother). On appeal, Father argues the trial court erred in (1) rejecting provisions in the parties’ Joint Parenting Plan that provided for joint legal custody for medical decisions and (2) instead granting sole legal custody for all such decisions to Mother. We disagree and affirm the trial court’s judgment granting sole legal custody for all medical decisions to Mother. Rule 84.16(b).